t c summary opinion united_states tax_court donald thomas salzer petitioner v commissioner of internal revenue respondent docket no 5676-13s filed date donald thomas salzer pro_se rebecca m clark for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax for and additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions by the parties the issues for decision are as follows unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner concedes or is deemed to concede all income adjustments in the notices of deficiency see rule b any issue not raised in the assignments of error shall be deemed to be conceded see also mcneil v commissioner tcmemo_2011_150 wl at n issues not raised at trial or on brief are deemed conceded aff’d per curiam 451_fedappx_622 8th cir in addition petitioner does not claim any itemized_deductions respondent concedes that for each of the years in issue petitioner is entitled to an exemption for his wife dependency_exemptions for two qualifying children and a child_tax_credit for those children subject_to the income limitation and credit phaseout prescribed by sec_24 also respondent acknowledges consistent with the notices of deficiency that petitioner is entitled to withholding credits of dollar_figure for and dollar_figure for as offsets against the determined deficiencies see sec_6211 whether petitioner is entitled to joint filing_status we hold that he is not and whether petitioner is liable for additions to tax for failure to timely file for failure to timely pay and for failure to pay estimated_tax we hold that he is subject_to and in amounts to be determined by the parties’ rule_155_computations background none of the facts were stipulated petitioner resided in the state of michigan at the time that the petition was filed with the court petitioner and his wife were married in and remained married through the date of trial during and the taxable years in issue petitioner and his wife together with their two minor children lived together as a family petitioner was employed in and and earned dollar_figure and dollar_figure respectively in petitioner also received a taxable refund of state or local income_tax of dollar_figure petitioner’s wife was not employed in and nor did she have any gross_income in either of those years petitioner and his wife filed a joint income_tax return for each of the years from through however for and petitioner’s wife refused to sign any return because in petitioner’s words m y wife would not sign any forms from the federal government starting in that year because she has had issues with the federal government ever since the activity that happened in the summer of with president bush and she refuses to sign any forms however related to the government petitioner did not file a separate_return for or nor did he pay any_tax other than through withholding or any estimated_tax for either of those years upon examination respondent prepared substitutes for return sfrs for petitioner for and and subsequently determined deficiencies and additions to tax on the basis of the sfrs in so doing respondent assigned petitioner the filing_status of married_filing_separately and allowed the standard_deduction corresponding to that filing_status and one personal_exemption on their return petitioner and his wife reported a tax_liability of dollar_figure and claimed withholding of dollar_figure petitioner’s wife also refused to file joint returns for years after those in issue discussion i petitioner’s filing_status petitioner is a married individual who lived with his wife and minor children at all relevant times see sec_7703 regarding determination of marital status accordingly petitioner was obliged to compute his tax for and using either the rates applicable to married individuals filing jointly see sec_1 or the rates applicable to married individuals filing separately see sec_1 joint_return rates are much more advantageous joint_return rates apply only if a married individual files a return jointly with his or her spouse under sec_6013 sec_1 with exceptions not applicable herein sec_6013 provides that a husband and wife may file a return jointly even though one of the spouses has neither gross_income nor deductions see sec_1_6013-1 income_tax regs to file jointly however both spouses must intend to do so e g harrington v commissioner tcmemo_2012_285 at petitioner did not file a return for either or necessarily therefore he did not file a joint_return petitioner contends that he would have filed joint returns for the years in issue had it not been for his wife’s refusal to do so petitioner also contends that it would be illogical to pay tax as a married_person filing separately given his history of filing joint returns from through however as the u s supreme court instructs we give effect to what actually happened and not what might have happened 429_us_569 quoting 417_us_134 however much one might sympathize with petitioner who faces much higher tax_liabilities than those that would otherwise be required the fact remains that joint filing_status cannot be imputed taxpayers can secure such status only by filing a joint_return respondent’s determination is therefore sustained ii additions to tax for each of the two years in issue respondent prepared an sfr that satisfied the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir and subsequently determined on the basis of the sfrs additions to tax under sec_6651 for failure to timely file under sec_6651 for failure to timely pay tax and under sec_6654 for failure to pay estimated_tax at trial respondent introduced evidence demonstrating that each addition_to_tax was appropriate see sec_7491 116_tc_438 either because petitioner was obliged to file income_tax returns for and see sec_6012 but failed to do so or because he paid no tax other than through withholding or because he paid no estimated income_tax despite having an apparent obligation to do so see sec_6654 petitioner is therefore obliged to adduce evidence sufficient to show that respondent erred in these determinations see higbee v commissioner t c pincite petitioner did not address the additions to tax at trial other than inferentially by alleging that correctly calculated tax would be a refund if joint filing_status were allowed for the years in issue however as discussed above we have sustained respondent’s determination that petitioner’s filing_status for and is married_filing_separately in addition petitioner’s wife’s refusal to file joint returns does not constitute reasonable_cause for his failure to timely file or his failure to timely pay or otherwise excuse him from liability notwithstanding the foregoing respondent’s concessions see supra note will at the very least serve to reduce the amount of each addition_to_tax and may the additions to tax under sec_6651 and do not apply if the failure to timely file and the failure to timely pay were due to reasonable_cause and not due to willful neglect exceptions to the sec_6654 addition_to_tax are more restrictive see eg sec_6654 at trial petitioner did not show that any exception under sec_6654 applies or that the addition_to_tax is otherwise inapplicable possibly provide a basis for an exception see eg sec_6654 providing that there shall be no addition under sec_6654 if the tax for the year reduced by the taxpayer’s withholding is less than dollar_figure accordingly the parties shall determine these matters as part of their rule_155_computations conclusion to give effect to our disposition of the foregoing issues as well as the parties’ concessions see supra note decision will be entered under rule
